          Case 3:20-cv-01891-CRB Document 182 Filed 05/06/20 Page 1 of 2




May 6, 2020

Via ECF

Honorable Laurel Beeler
United States District Court for the Northern District of California
San Francisco Courthouse, Courtroom B
450 Golden Gate Ave.
San Francisco, CA 94102

Re: DISH Network L.L.C. v. Jadoo TV, Inc. et al., Case No. 3:20-cv-01891-CRB (LB)

Dear Judge Beeler:

As Lead counsel for Defendant JadooTV, Inc. (“Defendant”), I write to briefly respond to
Plaintiff DISH’s (“Plaintiff”) discovery letter to the court dated May 6, 2020. Document No. 181
(“May 6th letter”). Defendant’s May 6th letter is not a joint letter brief and does not comply
with Section 4 of the Court’s standing order governing expedited procedures for discovery
disputes. Plaintiff’s lead counsel and I, as lead counsel for Defendant, have not conducted the
meet and confer call required by Section 4, and Plaintiff’s counsel has not proposed alternative
dates and times as contemplated by the standing order. As such, Defendant respectfully requests
that the Court allow the parties to conduct the meet and confer process pursuant to Fed. R. Civ.
P. 37(a)(1); Civil L. R. 37-1. Because Plaintiff did not allow an adequate opportunity for
Defendant to respond, Defendant will submit a more detailed response to Plaintiff’s allegations
by the close of business tomorrow.

Contrary to Mr. Ferguson’s assertion in the May 6th letter, I did not decline to participate in a
meet and confer call pursuant to Section 4 of the Court’s standing order. Attached hereto as
Exhibit A is an email exchange between Joe Boyle (counsel for Plaintiff), Mr. Ferguson,
Shinhong Byun (counsel for Defendant), and me. As evidenced by this email exchange, Ms.
Byun is currently in the process of addressing a substantial amount of discovery issues with
DISH. In an attempt to narrow these disputes, Mr. Boyle and Ms. Byun scheduled a call for April
30, 2020 at 10:00 am PDT to address these discovery issues. I was not available for this call nor
did I state at any time that I would attend. See Exhibit A.

On April 29, 2020, Mr. Boyle emailed Mr. Byun and stated that he expected me to be on this
April 30th call. I confirmed that I would not be on the call since the parties had not yet narrowed
their discovery disputes under the Court’s Standing Order. See Exhibit A. Mr. Boyle did not
respond to my April 29, 2020 confirming that I would not be on this call. Moreover, Mr. Boyle



www.chanpunzalan.com                                     22 Battery Street         2000 Alameda de las Pulgas
                                                         Suite 401                 Suite 154
                                                         San Francisco, CA 94111   San Mateo, CA 94403
                                                         415.839.0063              650.362.4150
          Case 3:20-cv-01891-CRB Document 182 Filed 05/06/20 Page 2 of 2




did not propose alternate locations, dates, or times, for an alternative meet and confer, as
required by Section 4 of the Court’s standing order.

As such, Defendant respectfully requests that the Court order the parties to comply with the
process set forth in Section 4 of the Court’s Standing Order before filing a Joint Discovery
Letter. Again, Defendant will address Plaintiff’s false and misleading discovery accusations in a
separate letter tomorrow, and this letter will also address Plaintiff’s failure to adequately meet
and confer pursuant to FRCP 37(a)(1) and Local Rule 37-1.

Sincerely,

/s/Mark Punzalan

Attorneys for Defendants
JADOOTV, INC.




www.chanpunzalan.com
